i0fi%~0\\0HlO3iv^ti%aD^

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,       Texas 78102


April 26,       2015
                                                                  RECEIVEDIN
                                                                COURTQFCR^^p^s
Texas Court of Criminal Appeals                                      APR 29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas    78711




RE: WR NOs.          10,978-01       thru   10,978-16
       Tr.Ct.NOs.          679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket       sheet    of    all   the writs mentioned      above with a   list of
all of the claims presented in each of those application. With
out    a    list of all       of the claims     I cannot    show that the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                           Sincerely,




cc:File                                                    Lext'li? Kennon Kossie